Citation Nr: 0823715	
Decision Date: 07/17/08    Archive Date: 07/30/08	

DOCKET NO.  05-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
right knee, with postoperative changes, status post 
patellectomy, initially evaluated as 10 percent disabling 
prior to June 2, 2005, and as 30 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal as to the issue of a current evaluation in excess 
of 30 percent for service-connected osteoarthritis of the 
right knee, with postoperative changes status post 
patellectomy, is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Prior to June 2, 2005, the veteran's service-connected 
osteoarthritis of the right knee was productive of no more 
than slight impairment, as characterized by a range of motion 
of from 0 to 125 degrees accompanied by pain, but with no 
evidence of instability or any need for a brace.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected right knee osteoarthritis prior to June 2, 
2005 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.45, 4.71a, and Part 4, Codes 5003, 5010, 5257, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, and 
those of his spouse, including those raised at a hearing 
before the undersigned Veterans Law Judge in May 2008, as 
well as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks an initial evaluation in 
excess of 10 percent for service-connected osteoarthritis of 
the right knee, with postoperative changes, status post 
patellectomy.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

While the Board must consider the veteran's medical history 
as required by various provisions under 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991)], the regulations do not give past medical 
reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform the working movements of the body with 
normal excursion, strength, coordination, and endurance.  The 
functional loss may be due to the absence of part or all of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2007); see also 38 C.F.R. § 4.45 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of January 2005, 
the RO granted service connection and a 10 percent evaluation 
for right knee osteoarthritis, with postoperative changes, 
status post patellectomy, effective from July 1, 2004, the 
date of receipt of the veteran's initial claim for service 
connection.  The veteran voiced his disagreement with that 
decision, and appealed.  In a subsequent rating decision of 
April 2007, the RO awarded a 30 percent evaluation for the 
veteran's service-connected right knee osteoarthritis, with 
postoperative changes status post patellectomy, effective 
from June 2, 2005, the date of outpatient treatment showing 
increasing symptomatology.  

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected right knee 
osteoarthritis where there is evidence of slight knee 
impairment, with recurrent subluxation or lateral 
instability.  A 10 percent evaluation is, similarly, 
warranted where there is evidence of a limitation of flexion 
to 45 degrees, or of extension to 10 degrees, or malunion of 
the tibia and fibula producing slight knee or ankle 
disability.  38 C.F.R. § 4.71a and Part 4, Codes 5003, 5010, 
5257, 5260, 5261, 5262 (2007).

A 20 percent evaluation, under those same laws and 
regulations, requires demonstrated evidence of moderate knee 
impairment (with recurrent subluxation and/or lateral 
instability).  A 20 percent evaluation is, additionally, 
warranted where there is evidence of a limitation of flexion 
to 30 degrees, or a limitation of extension to 15 degrees, or 
malunion of the tibia and fibula producing moderate knee or 
ankle disability.  38 C.F.R. § 4.71a and Part 4, Codes 5003, 
5010, 5257, 5260, 5261, 5262 (2007).

Finally, a 30 percent evaluation is warranted where there is 
evidence of severe knee impairment (with recurrent 
subluxation and/or lateral instability); a limitation of 
flexion to 15 degrees, a limitation of extension to 20 
degrees; or malunion of the tibia and fibula producing marked 
knee or ankle disability.  38 C.F.R. § 4.71a and Part 4, 
Codes 5003, 5010, 5257, 5260, 5261, 5262 (2007).

In the case at hand, at the time of a VA general medical 
examination in November 2004, the veteran complained of 
continuing discomfort in his right knee.  However, by the 
veteran's own admission, he did not require the use of a 
brace.  On physical examination, there was evidence of 
discomfort in the midjoint region, but no joint effusion or 
soft tissue swelling.  Range of motion measurements of the 
right knee showed flexion to 125 degrees, with extension to 0 
degrees, and no change following several repetitions.  The 
veteran was able to squat to achieving 125 degrees' anterior 
flexion of the bilateral hips, though with pain in his right 
knee at approximately 110 through 125 degrees.  
Significantly, at the time of examination, there was no 
evidence of any ligamentous instability of the veteran's 
right knee.

The Board notes that, during the course of subsequent VA 
outpatient treatment in February 2005, the veteran complained 
of intermittent pain with severe edema in his right knee, 
accompanied by frequent dislocations which the veteran 
himself would reduce.  However, once again, it was noted that 
the veteran did not require any brace or assistive device in 
order to ambulate.  On physical examination, there was no 
evidence of any effusion, edema, or inflammation of the right 
knee.  Nor was any notable instability in evidence.  The 
veteran's gait was steady, and reflexes in his right knee 
were 2+ without delay.

During the course of VA outpatient treatment on June 2, 2005, 
it was noted that the veteran had been referred for 
complaints of increasing right knee pain and instability.  
Reportedly, the veteran had done very well until recent 
years, at which time he had noted increasing pain with 
increased activity levels.  Also noted were problems with 
instability in conjunction with decreased strength in the 
veteran's right leg.  

On physical examination, range of motion was from 0 to 110 
degrees, with muscle strength of 3/5.  The veteran's 
ligaments were intact, though a review of radiographic 
studies showed evidence of moderate degenerative joint 
disease in the veteran's right knee, as well as some residual 
calcific deposits in the patellar tendon.  Recommended at the 
time was that the veteran undergo conservative treatment for 
his right knee, in particular, inasmuch as the veteran was 
not interested in any surgical procedures.  Nor were any such 
procedures indicated given the veteran's history and 
symptomotology.  Rather, it was recommended that the veteran 
utilize an unloader brace for his right knee, which, 
according to the treating physician's assistant, should 
afford him some pain relief and stability.

As noted above, in a rating decision of April 2007, the RO 
granted a 30 percent evaluation for the veteran's service-
connected osteoarthritis of the right knee, effective from 
June 2, 2005, the date of the aforementioned VA outpatient 
treatment.

Based on the aforementioned, it is clear that even when 
considering the veteran's complaints of pain, prior to June 
2, 2005, clinical symptomotology directly attributable to the 
veteran's service-connected right knee disability was 
insufficient to warrant the assignment of a greater than 10 
percent evaluation.  More to the point, prior to that time, 
there was no evidence that the veteran suffered from a 
limitation of flexion and/or extension sufficient to warrant 
the assignment of a greater than 10 percent rating.  As 
previously noted, at the time of a VA general medical 
examination in November 2004, the veteran showed a range of 
motion from 0 to 125 degrees in his service-connected right 
knee.  Moreover, at no time during the period prior to June 
2, 2005 did the veteran exhibit any clinically-identifiable 
instability of his right knee.  See VAOPGCPREC 23-97 (July 1, 
1997), and VAOPGCPREC 9-98 (August 14, 1998).  Nor was there 
evidence of compensable limitation of flexion and/or 
extension sufficient to warrant the assignment of separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-2004 (September 17, 2004).

Under the circumstances, an evaluation in excess of 10 
percent for the veteran's service-connected right knee 
disability prior to June 2, 2005 is not warranted.  More 
specifically, not until the time of VA outpatient treatment 
on that date did the veteran show evidence of instability 
necessitating the use of an unloader brace sufficient to 
warrant the assignment of a 30 percent evaluation.  
Accordingly, the veteran's claim for an initial evaluation in 
excess of 10 percent for his service-connected right knee 
disability prior to that date must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, VA must also:  (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; and (3) inform the veteran about the information 
and evidence he is expected to provide.

For an increased rating claim, Section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned (as in this case), the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) (West 2002) notice no longer required, 
inasmuch as the purpose that that notice is intended to serve 
has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 
Vet. App. 112, 116-117 (2007).  Significantly, in line with 
the aforementioned reasoning, the VA Office of General 
Counsel's position is that Vazquez-Flores, supra., does not 
apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the veteran's 
claim for service connection.

In any case, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2004.  To the extent there existed any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in 
that it did not affect the essential fairness of the 
adjudicatory process.  In point of fact, based on a review of 
the entire file, it is clear that the veteran had a full 
understanding and/or actual knowledge of the elements 
required to prevail on his claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the veteran that he could 
obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, as well as VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An initial evaluation in excess of 10 percent prior to June 
2, 2005 for service-connected osteoarthritis of the right 
knee, with postoperative changes status post patellectomy, is 
denied.


REMAND

In addition to the above, the veteran in this case seeks a 
current evaluation in excess of 30 percent for his service-
connected right knee disability.  In pertinent part, it is 
contended that the veteran's right knee disability is 
characterized by increasing symptomotology, and, in 
particular, repeated and recurrent dislocations resulting 
from a nonunion with loose motion of the tibia and fibula 
requiring the use of a brace.

In that regard, at the time of a VA orthopedic examination in 
August 2006, the veteran's gait was described as abnormal.  
However, he did not require any assistive device for 
ambulation.  Range of motion measurements showed flexion to 
180 degrees, with extension to 0 degrees, though the examiner 
was unable to perform any ligament stability test due to fear 
of dislocation on the part of the veteran.  

The Board notes that, during the course of an outpatient 
orthopedic examination in October 2007, the veteran 
complained of substantial and residual pain, resulting in an 
altered gait pattern.  Range of motion measurements showed 
flexion to 80 degrees, with extension to 0 degrees.  
Significantly, in the opinion of the examiner, the veteran's 
right knee was stable to both varus and valgus, as well as to 
anterior and posterior stress.  

As of the time of a recent VA orthopedic examination in 
November 2007, the veteran complained of persistent stiffness 
and swelling in his right knee, as well as repeated 
dislocations, and a "giving way" were all of the veteran's 
weight to be placed on his right side.  Noted at the time of 
examination was that the veteran had previously been 
prescribed a knee brace, which had proven to be "faulty," 
requiring the ordering of a new brace.

On physical examination, the veteran's gait was once again 
described as abnormal.  Further noted was that the veteran 
required a brace for ambulation, though he had left it at 
home on the day of the examination.  Physical examination of 
the veteran's right knee was significant for the presence of 
edema, tenderness, and slight subluxation.  Range of motion 
measurements showed flexion to 80 degrees, with extension to 
10 degrees.  Significantly, at the time of examination, the 
anterior and posterior cruciate ligament test, as well as the 
medial and lateral collateral ligament tests were described 
as "abnormal," showing evidence of slight instability.

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, the veteran 
complained of increasing pain, with repeated dislocations of 
his right knee, such that he wasn't able to walk for a 
distance of more than 150 feet.  The veteran additionally 
indicated that his wife assisted him in putting on both his 
socks and shoes, and that he had of late begun to use a cane.  
See Transcript, pp. 5-12.

Finally, the Board observes that, in correspondence received 
in May 2008, the veteran indicated that he was "fearful and 
protective" of his right knee, given that it tended to 
dislocate "so easily," suggesting, to the veteran that it 
was, in fact, "loose."  Under the circumstances, the veteran 
was of the opinion that a 40 percent evaluation based on 
"loose motion or nonunion of the right knee" was warranted 
for his service-connected right knee disability.

Based on the aforementioned, it is clear that the veteran is, 
in fact, contending that, since the time of his most recent 
VA examination, his right knee symptomotology has increased 
in severity, to the point where he now not only wears a 
brace, but also utilizes a cane.  Moreover, based on the 
evidence of record, it is unclear whether the veteran does, 
in fact, suffer from ligamentous instability and/or "loose 
motion" in his right knee.  Under the circumstances, the 
Board is of the opinion that an additional, more 
contemporaneous examination would be appropriate prior to a 
final adjudication of the veteran's claim for a current 
evaluation in excess of 30 percent for his service-connected 
right knee disability.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2008, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA orthopedic examination 
in order to more accurately determine the 
current severity of his service-connected 
right knee disability.  The RO/AMC is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

As regards the requested examination, all 
pertinent symptomotology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner's comments should encompass 
the veteran's medical history, as well as 
the effect of his service-connected right 
knee disability upon his ordinary 
activities, to include any functional 
loss due to pain, on use or due to flare-
ups.  Finally, the examiner should 
specifically comment as to whether the 
veteran's current disability picture more 
nearly approximates, or is analogous to, 
nonunion of the tibia and fibula, with 
accompanying loose motion requiring the 
use of a brace.  All such information and 
opinions, when obtained, should be made a 
part of the veteran's claims folder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the orthopedic examiner prior 
to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

3.  Thereafter, the RO/AMC should review 
the veteran's claim for a current 
evaluation in excess of 30 percent for 
osteoarthritis of the right knee, with 
postoperative changes status post 
patellectomy.  Should the benefit sought 
on appeal remain denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the most recent SSOC 
in March 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


